81 F.3d 151
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Nnamdi Azubike EMODI, a/k/a Tony, Defendant-Appellant.
No. 95-7863.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 26, 1996.Decided:  April 4, 1996.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.   Frank W. Bullock, Jr., Chief District Judge.  (CR-91-36-D)
Nnamdi Azubike Emodi, Appellant Pro Se.  David Bernard Smith, Assistant United States Attorney, Greensboro, NC, for Appellee.
M.D.N.C.
AFFIRMED.
Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his "Motion for Modification of an Imposed Term of Imprisonment."   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   United States v. Emodi, No. CR-91-36-D (M.D.N.C. Oct. 25, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED